Title: To John Adams from John Quincy Adams, 20 March 1804
From: Adams, John Quincy
To: Adams, John



20. March 1804.

A letter is now reading from Captain Bainbridge, with an account of the loss of the frigate Philadelphia, wreck’d on rocks on the coast of Tripoli—the last week in October—They were in pursuit of a Tripolitan Cruizer, and struck on rocks, not laid down in any Chart they had on board—Captain Bainbridge and 307 men, are prisoners in Tripoli—I have already seen an account of this misfortune in the Boston Centinel—Of course it will be no news to you.
The House of Representatives have made sundry amendments in the Louisiana Government Bill, which amendments are now under discussion in the Senate—They are received somewhat cavalierly—All rejected but two—One making an appropriation of 15000 dollars to remove the Indians on the Western side of the Mississippi—And the other to limit the bill to two years, which was before attempted in the Senate and failed—But now two years is thought too long, and the Senate have shortened it to one year—
My children both continue quite unwell—We were up almost all the last Night with the youngest—They have coughs and whoop—But the Doctor says they have not the whooping cough—There is a sort of Catarrh, resembling the whooping cough, very prevalent abroad, and the Doctor says my children have it.—I am myself much recovered.
